J-S63045-14



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                           Appellant

                    v.

BRANDY L. VEGA-REYES,

                           Appellee                    No. 730 MDA 2014


                Appeal from the Order Entered April 2, 2014
               In the Court of Common Pleas of York County
            Criminal Division at No(s): CP-67-CR-0003272-2013


BEFORE: BOWES, J., PANELLA, J., and PLATT, J.*

DISSENTING MEMORANDUM BY BOWES, J.:                 FILED JANUARY 22, 2015

      As I disagree with the learned majority’s analysis on both issues, I

respectfully dissent.    Initially, the majority concludes that the legislature’s

passage of 42 Pa.C.S. § 5552(b)(4), after 62 P.S. § 481(d), does not

manifest a clear intent to override the latter provision. Section 5552(b)(4)

reads in pertinent part:

      A prosecution for any of the following offenses must be
      commenced within five years after it is committed:

                                       ....

      (4) Under the act of June 13, 1967 (P.L. 31, No. 21), known as
      the Public Welfare Code.

42 Pa.C.S. § 5552(b)(4).




*Retired Senior Judge assigned to the Superior Court.
J-S63045-14



       I fail to discern how the legislature could have manifested a clearer

intent that prosecutions under the Public Welfare Code, a category into

which the crime in question falls, is to be governed by a five-year statute of

limitations.1   Further, Appellee’s argument that a specific provision always

prevails over a general limitation is simply erroneous. A general provision

that is enacted later, as occurred here, prevails where it is the manifest

intent of the legislature. 1 Pa.C.S. § 1933.

       In the instant case, prior to 1982, offenses under the Public Welfare

Code, except the crime in question, were subject to a two-year statute of

limitations time-frame. The crime at issue, however, had a lengthier four-

year limitations period.       In 1982, the legislature enlarged the statute of

limitations period for all offenses under the Public Welfare Code to five

years.

       The clearest manner in which we discern legislative intent is by the

language of the statute.         Commonwealth v. Corban Corporation, 957

A.2d 274 (Pa.Super. 2008).             The language of the statute clearly and

unambiguously states that a five-year statute of limitations applies to

offenses under the Public Welfare Code. As the plain language of the statute

expresses the General Assembly’s intent, the five-year limitation period
____________________________________________


1
   The question of whether a five-year limitations period controls or the four-
year statute of limitations set forth at 62 P.S. § 481(d) appears to be an
issue of first impression.



                                           -2-
J-S63045-14



controls.2 Id. at 276 (“When the words of a statute are clear and free from

all ambiguity, they are presumed to be the best indication of legislative

intent.”).

       In addition to my disagreement with the majority’s legal conclusion as

to the Commonwealth’s first issue, I believe it is factually mistaken in finding

that the trial court deferred ruling on whether Appellee’s actions prior to

March 27, 2009 were to be excluded as evidence.                    While the majority

correctly notes that the court indicated at an April 17, 2014 hearing that it

was unsure that it could make such a ruling, the actual order in question is

clear. The order states, “Since the criminal complaint was filed on March 27,

2013, all alleged violations that occurred before March 27, 2009, cannot be

considered as evidence against the Defendant.”                    Supplemental Order,

4/2/14, at 2. This order was broader than concluding that charges cannot

be filed relative to incidents before March 27, 2009.               Rather, the order

unequivocally     stated     that   these      events   “cannot    be   considered   as
____________________________________________


2
  I add that the crime in question has fraud as a material element. In such
cases, the statute of limitations may be extended. Pursuant to 42 Pa.C.S.
5552(c), where fraud is a material element, the charges may be brought
“within one year after discovery of the offense by an aggrieved party or by a
person who has a legal duty to represent an aggrieved party and who is
himself not a party to the offense, but in no case shall this paragraph extend
the period of limitation otherwise applicable by more than three years.”
Here, the aggrieved party, through its agent, filed a private criminal
complaint on March 27, 2013. The record on appeal is unclear as to when
Appellee’s conduct was discovered.



                                            -3-
J-S63045-14



evidence[.]”     Id.   As the prior acts could show intent, lack of mistake, or

perhaps even a motive or modus operandi, such evidence is admissible if its

probative value outweighs its prejudicial nature. See e.g., Pa.R.E. 404(b).

      Here, such evidence would be highly probative. Since a plain reading

of the trial court’s order indicates that the trial court was precluding

evidence of the prior bad acts, we should reach the issue. Moreover, as the

trial court’s ruling is, in my view, an error of law, I would reverse the order

on that issue.

      For the aforementioned reasons, I respectfully dissent.




                                       -4-